The defendant MFR of East Hampton, LLC’s petition for certification for appeal from the Appellate Court, 61 Conn. App. 402 (AC 20906), is granted, limited to the following issue:
“Did the Appellate Court properly reverse the judgment of the trial court and remand the case for factual findings regarding the standing of the defendant MFR of East Hampton, LLC?”
SULLIVAN, C. J., and ZARELLA, J., did not participate in the consideration or decision of this petition.
*947The Supreme Court docket number is SC 16489.
Kerry M. Wisser and Nathan A. Schatz, in support of the petition.
Jeffrey T. Beatty, in opposition.
Decided February 28, 2001